DETAILED ACTION
Status of Claims:
Claims 1-44 are pending.
Claims 12-44 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 4/19/2022 is acknowledged.  The traversal is on the ground(s) that Hodges does not disclose a line exit at a terminal end of the tank outlet line, a containment facility, or at least one biodegradation bed beneath the line exit.  This is not found persuasive because these features are not considered to be part of the special technical feature as they are not required by claim groups. Hodges teaches all the technical features that overlap between the claims, therefore there is no special technical feature within the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al (USPN 5,194,147) in view of Harp (USPN 5,088,530) and Northrop (WO 2012/034118).

Regarding Claim 1:
	Augustine teaches the system for treating liquid effluent, the effluent comprising contaminants capable of biodegradation, the system comprising: a tank intake line (line to tank 12) for feeding the effluent to a holding tank (holding tank 12) (see fig. 1); a tank outlet line for removing the effluent from the holding tank (line from tank 12) (see fig. 1); a line exit at a terminal end of the tank outlet line (line at soil bed, drip irrigation network) (see fig. 1, col. 5 lines 29-32), the line exit positioned outside the containment facility (line exit is not inside of a contaminate facility); at least one biodegradation bed (soil bed) situated beneath the line exit and outside the containment facility (liquid is applied to the upper portion therefore the biodegradation bed is beneath the line exit) (see col. 5 lines 29-32), the at least one biodegradation bed configured for receipt of the effluent from the line exit (see col. 5 lines 29-32, fig. 1), the at least one biodegradation bed comprising organic material (soil) and microorganisms (see col. 6 lines 44-45), the organic material and microorganisms suitable for degrading the contaminants (organic material in pesticides) in the effluent as the effluent passes downwardly through the at least one biodegradation bed by gravity (see col. 6 lines 32-34), thereby producing a treated stream; a bed outlet line for removing the treated stream from the at least one biodegradation bed (line to sump) (see fig. 1). Augustine does not explicitly teach a pump on the tank outlet line for pumping the effluent out of the holding tank, however Augustine teaches that pumps are omitted for clarity (see col. 4 lines 25-28) and does not teach gravity flow from the holding tank. Given the limited number of predictable solutions (a pump or gravity flow) it would have been obvious to one skilled in the art to try a pump for pumping effluent out of the holding tank. Choosing from a finite number of identified,
predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.). Augustine further teaches a sump, a recirculation line from the sump and recirculation back to the holding tank (see fig. 1). 
	Augustine does not teach a containment facility for housing the holding tank or an overflow line for removing excess amounts of the effluent from the at least one biodegradation bed and directing the excess amounts to a sump tank positioned outside the containment facility; and an excess amounts reintroduction line for directing at least a portion of the excess amounts from the sump tank to the holding tank.
	Harp teaches a containment facility (hood and dike) for housing a holding tank (primary tank) (see col. 1 lines 55-58).
	Augustine and Harp are analogous inventions in the art holding tanks for contaminated material. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the containment facility of Harp to house the holding tank of Augustine because it allows spills from the holding tank to be contained which contributes to pollution (see Harp col. 1 lines 13-15, lines 30-46).
	Northrop teaches system for treating liquid effluent, the effluent comprising contaminants capable of biodegradation, the system comprising: a holding area (production system) (see para. 0055, fig. 4); a tank outlet line for removing the effluent from the production area (see fig. 4); a line exit at a terminal end of the tank outlet line (see fig. 4), the line exit positioned outside the containment facility; at least one biodegradation bed (irrigated constrained media area 110) situated beneath the line exit and outside the containment facility (water is delivered to the top) (see para. 0055), the at least one biodegradation bed configured for receipt of the effluent from the line exit, the at least one biodegradation bed comprising organic material and microorganisms (biomasses) (see para. 0046), the organic material and microorganisms suitable for degrading the contaminants in the effluent as the effluent passes downwardly through the at least one biodegradation bed by gravity, thereby producing a treated stream; an overflow line (line into sump 130) for removing excess amounts of the effluent (excess liquid) from the at least one biodegradation bed (excess liquid in the sump is from the biodegradation bed) and directing the excess amounts to a sump tank positioned outside the containment facility (see para. 0055-0056, fig. 4); and an excess amounts reintroduction line (line 910) for directing at least a portion of the excess amounts from the sump tank to the holding tank (see para. 0055).
	Augustine (as modified) and Northrop are analogous inventions in the art of treating wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add an overflow line and an excess amounts reintroduction line to the sump of Augustine, as disclosed by Northrop because they are the simple addition of known flow lines to a known system, obviously resulting in excess water being returned to the holding tank, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 2:
	Augustine, as modified, teaches the system of claim 1 wherein the effluent comprises rinsate derived from washing agricultural implements (bench tops) (see Augustine col.  lines 55-57).

Regarding Claim 3:
	Augustine, as previously modified, teaches the system of claim 1 wherein the contaminants comprise phytosanitary treatment chemicals, surfactants, detergents, oils and/or organics (see Augustine col. 6 lines 32-34).

Regarding Claim 4:
	Augustine, as previously modified, teaches the system of claim 1 wherein the containment facility comprises containment features selected from the group consisting of a dyke inside the containment facility and a dyke outside but adjacent the containment facility (see Harp col. 1 lines 55-60).
	
Regarding Claim 5:
	Augustine, as previously modified, teaches the system of claim 1 further comprising a moisture control subsystem, the moisture control subsystem comprising: at least one moisture sensor in the at least one biodegradation bed (moisture level in the soil is determined therefore a moisture sensor in the bed is inherent) (see Augustine col. 5 lines 35-38), the at least one moisture sensor configured to detect the moisture level in the at least one biodegradation bed and output a bed moisture level signal representing the bed moisture level (moisture level is determined) (see col. 5 lines 35-38); a moisture control station for receiving the bed moisture level signal and comparing the bed moisture level against an operating moisture level (moisture level is used to control the flow of liquid therefore it is inherently compared to some level to determine if flow should be increased or decreased); and the moisture control station for outputting control information to the pump (controls quantity of liquid from the holding tank and the pump is used to deliver the liquid) (see col. 5 lines 35-38); such that if the bed moisture level is greater than the operating moisture level, the pump is directed by the moisture control station to cease pumping the effluent out of the holding tank; and such that if the bed moisture level is less than the operating moisture level, the moisture control station allows the pump to continue pumping the effluent out of the holding tank. The claims are directed to a system, not a method. Method limitations only add weight to a system claim to the extent that the prior art must be capable of the same method. In the instant case as the system of Augustine has a moisture sensor and pump controlled by a control system (see Augustine col. 4 lines 26-34) it is capable of the same method. 

Regarding Claim 6:
	Augustine, as previously modified, teaches the system of claim 1 wherein the at least one biodegradation bed is at least two biodegradation beds (more than one soil bed) (see Augustine col. 5 lines 25-26), the system further comprising: a manifold for dividing the line exit into a plurality of line exits, each of the plurality of line exits for directing the effluent to one of the biodegradation beds. A manifold is not explicitly referred to, however as there are multiple biodegradation (soil) beds the liquid (effluent) fed to the beds is inherently divided, therefore a manifold is inherently present. 

Regarding Claim 8:
	Augustine, as previously modified, teaches the system of claim 1 wherein the microorganisms comprise microorganisms naturally present in the organic material (see Augustine col. 6 lines 44-45).

Regarding Claim 9:
	Augustine, as previously modified, teaches the system of claim 1 wherein the treated stream has reduced amounts of the contaminants compared to the effluent (microorganism utilize the contaminants) (see Augustine col. 6 lines 32-34).

Regarding Claim 10:
	Augustine, as previously modified, teaches the system of claim 1.
	The combination does not explicitly teach wherein the excess amounts are directed from the at least one biodegradation bed to the sump tank by gravity. However, given the limited number of predicable solution (gravity flow or pumping) it would have been obvious to one skilled in the art before the effective filing date of the invention to try gravity flow from the  biodegradation bed to the sump, obviously resulting in flow into the sump with an expectation of success. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al (USPN 5,194,147) in view of Harp (USPN 5,088,530) and Northrop (WO 2012/034118) as applied to claim 1 above, and further in view of Liu et al (CN 103880257 English machine translation provided).

Regarding Claim 7:
	Augustine, as previously modified, teaches the system of claim 1.
	Augustine does not teach that the biodegradation bed comprises straw. Augustine further teaches that additional solid material can be added to the bed (see col. 6 lines 55-62).
	Liu teaches a biodegradation bed comprising straw (see pg. 2 para. 9). 
	Augustine, as previously modified, and Liu are analogous inventions in the art of biodegradation beds. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the straw of Liu to the soil bed of Augustine because it is the simple addition of one known media to a known biodegradation bed, obviously resulting in biological treatment of the waste with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al (USPN 5,194,147) in view of Harp (USPN 5,088,530) and Northrop (WO 2012/034118) as applied to claim 1 above, and further in view of Perkins (US 2004/0067160).

Regarding Claim 11:
	Augustine, as previously modified, teaches the method of claim 1.
	The combination is silent as to the location of the pump with respect to the sump tank,
	Perkins teaches a pump situated (fitted to) a sump tank (see para. 0089).
	Augustine, as modified, and Perkins are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the external pump of Augustine with an internal pump as disclosed by Perkins because it is the simple substitution of one known pump for another known pump, obviously resulting in liquid being pumped from the sump, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/18/2022